 
Exhibit 10.6
 
PLATINUM ADVISORS LLC
152 West 57th Street, 54th Floor
New York, New York 10019




Via Facsimile and First Class Mail


Effective November 30, 2009




Re:    FORBEARANCE AGREEMENT


Ladies and Gentlemen:


Reference is made to the $97,500 8% Senior Secured Promissory Note due March 6,
2009, issued on or about March 6, 2007 (the “Note”) from NaturalNano, Inc. and
NaturalNano Research, Inc. (jointly and severally, the “Borrower”) to Platinum
Advisors LLC (the “Lender”).  Capitalized terms used herein and not otherwise
defined shall have the respective meanings given in the Note.


The Borrower has requested that the Lender forbear from exercising its various
rights and remedies under the Note and other related documents (collectively,
the “Loan Documents”) that may otherwise be exercised by the Lender on the date
hereof, in order to provide the Borrower with additional time during which it
may resolve its current financial problems.


The Lender is prepared to forbear from demanding payment of principal on the
Note on the Maturity Date of the Note, or taking any other action to collect the
principal amount of the Note until the earlier of June 1, 2010 (unless extended
by the Lender in its discretion) or the termination of the Forbearance Period
pursuant to the terms of this Letter Agreement (such period, the “Forbearance
Period”), provided the Borrower accepts and agrees to the terms, conditions and
covenants set forth herein, and communicates such acceptance (by delivering a
signed copy of this Letter Agreement) to the Lender no later than 5:00 p.m. on
November 30, 2009; provided further it is understood that Borrower is obligated
to make all interest payments required under the Note during the Forbearance
Period and the Lender shall be permitted to convert any Note pursuant to its
terms.


Upon execution by the Borrower, this letter shall be a binding agreement among
the respective parties hereto (referred to as the “Letter Agreement”).


By its execution, the Borrower represents, warrants and covenants as follows:


1.           No Duress.    The Borrower has freely and voluntarily entered into
this Letter Agreement after an adequate opportunity to review and discuss the
terms and conditions and all factual and legal matters relevant hereto with
counsel freely and independently chosen by it and this Letter Agreement is being
executed without fraud, duress, undue influence or coercion of any kind or
nature whatsoever having been exerted by or imposed upon any party.
 
 

--------------------------------------------------------------------------------


 
Effective November 30, 2009
Page 2
 
 
2.           Amount Due.     The Borrower does not contest the amounts
outstanding under the Note as set forth on Schedule A hereto (the “Outstanding
Amount”).  The Borrower shall also be responsible for reimbursing the Lender for
all costs and expenses, including the fees and expenses of legal counsel that
may be incurred in connection with the enforcement of this Letter Agreement,
which, if incurred, shall be added to the Outstanding Amount.  The Borrower
acknowledges and agrees that the Outstanding Amount, plus interest accrued
thereon, shall be due and owing upon termination of the Forbearance Period.
 
3.           No Defenses.      The Borrower has no defenses, affirmative or
otherwise, rights of setoff, rights of recoupment, claims, counterclaims, or
causes of action of any kind or nature whatsoever against the Lender, its
officers, directors, employees, attorneys, legal representatives or affiliates
(collectively, the “Lender Group”), directly or indirectly, arising out of,
based upon, or in any manner connected with, any transaction, event,
circumstance, action, failure to act, or occurrence of any sort or type, whether
known or unknown, which occurred, existed, was taken, permitted, or began prior
to the execution of this Letter Agreement and accrued, existed, was taken,
permitted or begun in accordance with, pursuant to, or by virtue of the Note or
any of the terms or conditions of the Loan Documents, or which directly or
indirectly relate to or arise out of or in any manner are connected with the
Note or any of the Loan Documents; TO THE EXTENT ANY SUCH DEFENSES, AFFIRMATIVE
OR OTHERWISE, RIGHTS OF SETOFF, RIGHTS OF RECOUPMENT, CLAIMS, COUNTERCLAIMS, OR
CAUSES OF ACTION EXIST, SUCH DEFENSES, RIGHTS, CLAIMS, COUNTERCLAIMS, AND CAUSES
OF ACTION ARE HEREBY FOREVER WAIVED, DISCHARGED AND RELEASED.
 
4.           Interest Continues to Accrue.     During the Forbearance Period,
the Outstanding Amount shall bear interest at the interest rate set forth under
the Note (8%); it being understood that the default rate shall apply upon the
occurrence of any Event of Default (other than Existing Defaults) thereunder or
upon termination of the Forbearance Period.
 
5.           Other Notes.   The Borrower agrees that it shall not provide any
holder of the Notes issued on or about March 6, 2007, August 5, 2008, September
29, 2008 or October 31, 2008 or the Subordinated Secured Convertible Promissory
Note issued on or about the date hereof (the “Subordinated Note” and,
collectively, the “Other Notes”) any concession or payment with respect to such
Other Notes without first offering the Lender the opportunity to receive such
payment or concession with respect to the Notes.
 
6.           Forbearance.      During the Forbearance Period, the Lender agrees
that it will not take any further action against the Borrower or exercise or
move to enforce any other rights or remedies provided for in the Loan Documents
or otherwise available to it, at law or in equity, by virtue of the occurrence
and/or continuation of any default or Event of Default under the Note existing
on the date hereof, including any default relating to the Borrower’s failure to
maintain the effectiveness of any registration statement (the “Existing
Defaults”), or take any action against any property in which the Borrower has
any interest.
 
 

--------------------------------------------------------------------------------


 
Effective November 30, 2009
Page 3
 
 
7.           Lender to Retain all Rights.     It is understood and agreed that
this Letter Agreement does not waive or evidence consent to any default or Event
of Default (including the Existing Defaults) under the Note or the Loan
Documents.  The parties hereto acknowledge and agree that the Lender (i) shall
retain all rights and remedies it may now have with respect to the Note and the
Borrower’s obligations under the Loan Documents (“Default Rights”), and (ii)
shall have the right to exercise and enforce such Default Rights upon
termination of the Forbearance Period. The parties further agree that the
exercise of any Default Rights by the Lender upon termination of the Forbearance
Period shall not be affected by reason of this Letter Agreement, and the parties
hereto shall not assert as a defense thereto the passage of time, estoppel,
laches or any statute of limitations to the extent that the exercise of any
Default Rights was precluded by this Letter Agreement.
 
8.           Termination of Forbearance Period.    The Forbearance Period shall
terminate upon the earlier to occur of: (1) 5:00 pm (New York City Time) on June
1, 2010; (2) the Borrower shall fail to observe, perform, or comply with any of
the terms, conditions or provisions of this Letter Agreement as and when
required and/or any other Event of Default (other than the Existing Defaults
occurring prior to the date hereof) shall occur under the Note or any of the
Loan Documents or any other agreement between the Borrower and the Lender (or
its affiliates) or any other indebtedness issued by the Borrower to the Lender
or its affiliates;  (3) any representation or warranty made herein, in any
document executed and delivered in connection herewith, or in any report,
certificate, financial statement or other instrument or document now or
hereafter furnished by or on behalf of the Borrower in connection with this
Letter Agreement, shall prove to have been false, incomplete or misleading in
any material respect on the date as of which it was made; (4) any suit preceding
or other action is commenced by any other creditor against the Company; (5) any
default or event of default shall occur under the Subordinated Note or the
“Transaction Documents” referred to therein; or (6) a court of competent
jurisdiction shall enter an order for relief or take any similar action in
respect of the Borrower in an involuntary case under any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law now or hereafter in effect
or a petition for relief under any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar law shall be filed by or against the
Borrower.
 
Upon termination of the Forbearance Period, should the Note or any of the
Borrower’s obligations under the Loan Documents not be satisfied in full, the
Lender shall be entitled to pursue immediately its various rights and remedies,
including its Default Rights, against the Borrower, all collateral given by the
Borrower to secure the Loan and the obligations under the Loan Documents,
without regard to notice and cure periods, all of which are hereby waived by the
Borrower.   Without limiting the generality of the foregoing, upon termination
of the Forbearance Period, the Lender shall be permitted to immediately exercise
its rights to demand and collect on the Outstanding Amount.
 
 

--------------------------------------------------------------------------------


 
Effective November 30, 2009
Page 4
 
 
This Letter Agreement shall be deemed to replace and terminate any existing
agreement to forbear collection or other rights with respect to the Note that
may currently in effect between the Borrower and the Lender.
 
 
 

--------------------------------------------------------------------------------


Effective November 30, 2009
Page 5
 
 
If the foregoing is acceptable to you, please sign in the space provided below.


Sincerely,


PLATINUM ADVISORS LLC




By:        /s/ Mark Mueller                                                
Name: Mark Mueller
Title: G.M.






Accepted and Agreed as of this 30th day of November, 2009




NATURALNANO, INC.






By:         /s/ James Wemett                                        
                                 
Name:  James Wemett
Title: Acting CEO



NATURALNANO RESEARCH, INC.
 

 
By:         /s/ James Wemett                                        
                                 
Name:  James Wemett
Title: Acting CEO


 

--------------------------------------------------------------------------------


 
Effective November 30, 2009
Page 6
 

 
Schedule A


Note
Principal Outstanding
Interest Outstanding
$97,500 8% Senior Secured Promissory Note due March 6, 2009 issued to Lender
$  97,500
$  21,645.00


 
 
 
 
 
 

--------------------------------------------------------------------------------